DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 7-11, 14-20 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 1-4, 7-11, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  While some individual features of claims 1, 11, and 18 may be shown in the prior art of record: no known reference, alone or in combination, would provide the invention of claims 1, 11, and 18.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system and methods, which:
receiving, by a processor of a user device, from an external source associated with a recipient, a file including a Quick Response (QR) code, the QR code comprising payment related information for a payment transaction and recipient information; storing, by the processor, the file in a memory of the user device;
facilitating, by the processor, display of the QR code on a display screen of the user device, the QR code being accessed from the file stored in the memory of the user device;
initializing, by the processor, a QR capture mode in the user device for capturing the QR code using a capture overlay frame;
localizing, by the processor, the QR code by positioning the capture overlay frame on top of the QR code in the display screen of the user device;
adapting, by the processor, the capture overlay frame based on a size of the QR code for capturing the QR code;
reading, by the processor, the QR code within the capture overlay frame to extract the payment related information and the recipient information; and
transmitting, by the processor, a payment request for the payment transaction to a payment server, wherein the payment request includes at least the payment related 

The closest art of record, US Patent Application Publication 20130218721 to Bohran, et al., discloses “The TRANSACTION VISUAL CAPTURING APPARATUSES, METHODS AND SYSTEMS ("TVC") transform mobile device location coordinate information transmissions, real-time reality visual capturing, and mixed gesture capturing via TVC components into real-time behavior-sensitive product purchase related information, shopping purchase transaction notifications, and electronic receipts.”.
The closest art of record, US Patent Application Publication 20170262819 to Malhotra, et al., discloses “Systems and methods are provided for use in facilitating fund transfers between source accounts and destination accounts, based on source account identifiers included in computer-readable indicia. One exemplary method includes capturing, by a computing device, at least one symbol representative of a destination account identifier associated with the destination account and identifying, by the computing device, a source account.”.
The closest art of record, US Patent Application Publication 20150146925 to Son, et al., discloses “A method and an apparatus for recognizing a specific object inside an image in an electronic device are provided. The method includes displaying at least one image; detecting at least one gesture; selecting a recognition function related to at least one object existing in the at least one image according to the detected at least one gesture; and recognizing the at least one object using the selected recognition function.”
The closest art of record, Non-patent literature How to scan QR code on iPhone without using camera?, authors anonymous, retrieved from softwarert.com, discloses “Many camera apps and scanner apps on our smartphones can read QR codes. Most of them however require your camera on the phone. If your camera is broken, they can’t scan QR codes. Sometimes, you may need to scan a QR code on your phone screen, QR code appears on your phone browser, scan saved images of QR code on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner




/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694